        Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 COQEICMIRTVU DAVIS,
                                                     CIVIL COMPLAINT
              Plaintiff,

 v.                                                  CASE NO. 4:20-cv-03365

 REGIONAL ACCEPTANCE CORPORATION,
                                                     DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW COMES COQEICMIRTVU DAVIS (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of Regional Acceptance

Corporation (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227, Invasion of Privacy, and violations of

the Texas Debt Collection Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. The court has supplemental jurisdiction over the state law

claims under 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas, a substantial portion the events or omissions giving rise to the




                                                 1
         Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 2 of 9




claims occurred within the Southern District of Texas, and Plaintiff resides in the Southern District

of Texas.

                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “person” as

defined by 47 U.S.C. §153(39).

    5. Defendant is a domestic corporation with its principal place of business located 1424 East

Fire Tower Road, Greenville, North Carolina 27858. Defendant specializes in financing

automobile loans for consumer across the country and regularly works with consumers residing in

Texas.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Around May 2018, Plaintiff received an auto loan from Defendant, which she used to

purchase an automobile.

    8. In March 2020, Plaintiff began suffering from financial hardship as a result of the COVID-

19 pandemic, and fell behind on the auto loan (“subject debt”).

    9. Subsequently, Plaintiff began receiving collection calls from Defendant, to her cellular

phone number, (832) XXX-9359.

    10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 9359. Plaintiff is and has always been financially responsible for the cellular

phone and its services.




                                                  2
       Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 3 of 9




    11. Defendant called Plaintiff from (866) 380-9730, but upon information and belief,

Defendant may have used other phone numbers to contact Plaintiff.

    12. In early June 2020, Plaintiff answered the phone and spoke with a representative of

Defendant. During this call, Plaintiff demanded that all calls to her cellular phone cease.

    13. Subsequently, Plaintiff answered numerous collection calls from Defendant and requested

that the calls cease.

    14. Notwithstanding Plaintiff’s requests that Defendant cease placing calls to her cellular

phone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular phone between June 2020 and the present day.

    15. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

    16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt. Once a live agent answered, Plaintiff heard noises

indicative of a call center in the background of each call.

    17. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

    18. Instead of ceasing calls to Plaintiff, Defendant continued to harass and abuse Plaintiff by

calling several times throughout the week.

                                               DAMAGES

    19. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.




                                                  3
      Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 4 of 9




   20. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services.

   21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   22. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   25. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).




                                                  4
      Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 5 of 9




   26. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   27. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   28. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   29. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between June 2020 and the present day, using an ATDS without her consent.

   30. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   31. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   32. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   33. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   34. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and



                                                  5
       Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 6 of 9




knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff COQEICMIRTVU DAVIS respectfully prays this Honorable Court for
the following relief:
    a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
    b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
        U.S.C. § 227(b)(3)(B)&(C); and
    c. Awarding Plaintiff costs and reasonable attorney fees;
    d. Enjoining Defendant from further contacting Plaintiff; and
    e. Awarding any other relief as this Honorable Court deems just and appropriate.
               COUNT II – INVASION OF PRIVACY—INTRUSION UPON SECLUSION

    36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

    37. Defendant through its collection conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    38. Defendant’s persistent and unwanted autodialed phone calls to her cellular phone

eliminated Plaintiff’s right to be left alone.

    39. All of the calls made to Plaintiff’s cellular phone were made in violation of the TCPA, and

were unreasonable and highly offensive invasions of Plaintiff’s right to privacy.

    40. The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to Plaintiff

and this intrusion would be objectionable to any reasonable person.

    41. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, disrupted Plaintiff’s workflow and work productivity, disrupted

Plaintiff’s mealtimes, and continually frustrated and annoyed Plaintiff into submission.

    42. These persistent collection calls eliminated the peace and solitude that Plaintiff would have

otherwise had in Plaintiff’s home, work, and anywhere else Plaintiff went with her cellular phone.



                                                 6
      Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 7 of 9




   43. By continuing to call Plaintiff’s cellular phone, attempting to dragoon Plaintiff into paying

the subject debt, Plaintiff had no reasonable escape from these incessant calls.

   44. As detailed above, by persistently autodialing Plaintiff’s cellular phone without her prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

   45. Defendant’s relentless collection conduct and tactic of repeatedly auto dialing Plaintiff’s

work and cellular phones after she requested that these calls cease on numerous occasions is highly

offensive to a reasonable person.

   46. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.

WHEREFORE, COQEICMIRTVU DAVIS, respectfully requests that this Honorable Court enter
judgment in her favor as follows:
   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages;

   c. Award Plaintiff punitive damages;

   d. Award Plaintiff her reasonable attorney’s fees & costs;

   e. Enjoining Defendant from contacting Plaintiff’s cellular phone and work phone; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   47. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth herein.

   48. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   49. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.



                                                 7
       Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 8 of 9




   50. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 391.302

   51. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   52. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she informed it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

despite her demands was oppressive, harassing, and abusive. The repeated contacts were made

with the hope that Plaintiff would not default on a payment. The frequency and volume of calls

shows that Defendant willfully ignored Plaintiff’s pleas with the intent of annoying and harassing

her.

   53. Furthermore, Defendant relentlessly contacted Plaintiff multiple times on numerous

occasions. Placing such voluminous calls in short succession constitutes conduct causing a

telephone to ring repeatedly or continuously with the intent to annoy, abuse, and harass Plaintiff

into making payment in violation of the TDCA.

   54. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.




                                                  8
         Case 4:20-cv-03365 Document 1 Filed on 09/29/20 in TXSD Page 9 of 9




WHEREFORE, Plaintiff COQEICMIRTVU DAVIS respectfully requests that this Honorable

Court:

         a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
         b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
         c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
         d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
         e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b) ; and
         f. Award any other relief as the Honorable Court deems just and proper



Plaintiff demands trial by jury.



Dated: September 29, 2020                              Respectfully Submitted,

                                                       /s/ Alexander J. Taylor
                                                       /s/ Marwan R. Daher
                                                       /s/ Omar T. Sulaiman
                                                       Alexander J. Taylor, Esq.
                                                       Marwan R. Daher, Esq.
                                                       Omar T. Sulaiman, Esq.
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd
                                                       2500 S Highland Ave, Suite 200
                                                       Lombard, IL 60148
                                                       Telephone: (630) 575-8181
                                                       ataylor@sulaimanlaw.com
                                                       mdaher@sulaimanlaw.com
                                                       osulaiman@sulaimanlaw.com




                                                  9
